Citation Nr: 0723212	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  96-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from April 1941 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter has a complicated procedural history.  The March 
1995 rating decision denied benefits under 38 U.S.C.A. § 1151 
for the cause of the veteran's death.  The appellant 
challenged the Board's January 2000 denial of her claim 
before the United States Court of Appeals for Veterans Claims 
(Court).  In January 2000, pursuant to an unopposed motion 
for remand filed by the Secretary of Veterans Affairs, the 
Court remanded the appellant's claim for readjudication in 
accordance with the Veterans Claims Assistance Act of 2000.  
The Board then remanded the claim to the RO in September 2001 
to ensure that all notification and development action 
required by VCAA was completed.  

Thereafter, the case was returned to the Board, and in April 
2004, the Board denied the appellant's claim.  The appellant 
appealed the Board's decision, and in June 2005, the Court 
granted a Joint Motion for remand dated June 2005 and ordered 
the appellant's claim remanded for additional action to 
adjudicate the issue of entitlement to DIC compensation under 
38 U.S.C.A. § 1318.  Specifically, the June 2005 Joint Motion 
noted that in June 1993, the appellant raised a claim of 
entitlement to DIC under 38 U.S.C.A. § 1318 and that the RO 
never adjudicated this claim.  The Joint Remand further noted 
that the appellant filed a notice of disagreement as to the 
RO's failure to adjudicate her claim for DIC benefits under 
38 U.S.C.A. § 1318 and that said filing placed the 
unadjudicated issue in appellate status.  As such, by way of 
a January 2006 remand, the Board remanded this issue for 
adjudication in the first instance.  By way of a July 2006 
rating decision, the RO then denied the appellant's claim for 
DIC benefits under 38 U.S.C.A. § 1318 and the appellant 
perfected an appeal of this issue by way of a February 2007 
substantive appeal.  

Additionally, the Board notes at this time that in April 
1980, the veteran filed an Income-Net Worth and Employment 
Statement and that on the document he wrote:  "Vet applying 
for consideration - unemployability rating for s/c right hip 
condition."  The Board construes this document as a claim 
for a total disability rating based on unemployability 
(TDIU).  The veteran died in February 1988 and the appellant 
filed an Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation, Where 
Applicable) in February 1988.  The record does not reflect 
that the April 1980 claim for TDIU was ever adjudicated 
during the veteran's lifetime or subsequent to his death.  As 
such, this matter is referred to the RO to adjudicate as an 
open claim pending at the time of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in February 2007, the appellant filed a 
substantive appeal as to the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  In this substantive 
appeal, the appellant requested a Board videoconference 
hearing at the RO.  Unfortunately, the record does not 
reflect that such hearing was scheduled or held.  As such, 
the Board finds that remand is necessary to schedule a Board 
videoconference hearing at the RO.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a Board hearing via videoconference 
and should clearly notify the appellant of 
the time and date of such hearing.

2.  After the foregoing, the RO should 
review the appellant's claim.  If the 
determination is adverse to the appellant, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



